DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 10 and 11, filed 8/2/2022, with respect to the prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swan et al. (US PGPub 2017/0122538 A1), which discloses the battery in the hollow space. (see rejections, below).

Applicant's other arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to the 112(a) rejection of claim 11 that Applicant’s original claim 8 (presumably original claim 8 of parent application 17/248,935) includes reference to the printed circuit board may comprise a semi-flexible or flexible printed circuit board and furthermore one having ordinary skill in the art would understand that the circuit boards being bendable would replace the cable wires and connectors in electronic packages where connections in multiple axes would otherwise be required.
However, claim 8 recites that the printed circuit board assembly comprises the semi-flexible or flexible circuit board, not the printed circuit board as recited in Applicant’s arguments.  That is, it is the assembly as a whole which is recited to comprise a semi-flexible or flexible circuit board, rather than necessarily the printed circuit board itself that is the semi-flexible or flexible circuit board.
It is not clear what components of the previously described embodiments in the description portion of Applicant’s original specification the semi-flexible or flexible circuit board is referring to.  That is, it is not clear if the claimed items are the same as discussed in Applicant’s Paragraph 21 or a different undescribed embodiment.
Applicant’s Paragraph 21 recites “Referring now to Figures 4A and 4B, the carapace 12 houses a plurality of Printed Circuit Boards (PCBs) 82 onto which electronics 84 are mounted, for example using solder, connectors, semi-flex circuit or flex circuit, or the like, and interconnected by a plurality of traces 86.”  (Emphasis added)
The Examiner submits that rather than assuming that one having ordinary skill in the art would make the leap to assume that claim 8 is referring to an entirely new and undescribed elsewhere embodiment, including additional limitations that are not even described in original claim 8 including photosensors detecting on respective lateral sides of the same circuit board, that instead one having ordinary skill in the art would not be clear what element the items in claim 8 refer to, based on the confusion as to whether claim 8 constitute its own embodiment not elsewhere described or corresponds to the items of Paragraph 21 used to attach mount electronics onto circuit boards discussed in Paragraph 21.
It appears that claim 8 is referring to the printed circuit board assembly having semi-flex or flex circuit to mount the electronics onto the PCBs 82, as discussed in Paragraph 21.  Therefore, the embodiment referenced by Applicant with respect to Applicant’s original claim 8 does not have only one circuit board on which photosensor are arranged on to sense light from two lateral sides, as the referenced embodiment of Fig. 4A has at least three separate circuit boards 82 and the referenced photosensors are on separate circuit boards, not one individual circuit board.
Furthermore, even assuming arguendo that the claim 8 is directed to an embodiment not described by the rest of the specification, claim 8 only makes reference to the printed circuit board comprising a semi-flexible of flexible printed circuit board and does not even reference a photosensor, not to mention photosensors being on the flexible circuit to sense from two lateral sides.  Furthermore, separately dependent original claim 3 from 15/968,173 recites “a plurality of photosensors wherein at least one of said photosensors is visible from either side of said carapace.”  However, there is no mention of the photosensors being on a semi-flexible or flexible printed circuit board, not to mention being on the same circuit board.
Therefore, even assuming arguendo, that original claim 8 is directed to an embodiment not described elsewhere in the specification, such embodiment would not convey to one having ordinary skill in the art that the Inventors had possession of the claimed combination of a single circuit board having photosensors on an outer surface to sense light shining from two respective lateral sides.
Applicant argues with respect to the 112(b) rejections that the claims are clear after the amendment.  However, as discussed below, claims 6 and 15 lack clarity as to which of the circuit boards are opposite and what they are opposite to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, last paragraph, recites “a printed circuit board assembly comprising at least one printed circuit board arranged within said hollow space between said carapace and said battery such that an inner surface of said at least one printed circuit board faces said power source and an outer surface of said at least one printed circuit board faces said carapace, said at least one printed circuit board further comprising at least one LED activated or deactivated in response to light sensed by at least one of a plurality of photosensors arranged on said outer surface, wherein a first of said photosensors senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace..”
	In the phrase “said at least one printed circuit board further comprising at least one LED activated or deactivated in response to light sensed by at least one of a plurality of photosensors arranged on said outer surface,” it is unclear whether it is the at least one LED OR the plurality of photosensors that are arranged on said outer surface.
	As seen in Applicant’s Fig. 4A, there are three circuit boards 82, each with respective inner surfaces facing battery 58 and outer surfaces facing outward.  The LEDs 92 are placed on each of the outer surfaces and the photosensors 93 on the lateral outer surfaces.  However, insofar as the photosensors were to be the ones recited on the outer surface, Applicant’s Specification does not describe both photosensors 93 being on a singular outer surface.  Therefore, it is not clear if the claim is trying to recite both photosensors on the same circuit board (which would be new matter) OR if the if the outer and inner surfaces should be the entire surfaces of the printed circuit board assembly that face in the recited directions OR if the printed circuit board assembly should be recited to have the inner and outer surface, similarly to claim 1 OR if the claim wording should be reworked to accurately reflect the disclosed invention.  For the purposes of examination, the last paragraph of claim 11 will be examined as though it recited:
“a printed circuit board assembly comprising at least one printed circuit board arranged within said hollow space between said carapace and said battery such that an inner surface of the printed circuit board assembly faces said power source and an outer surface the printed circuit board assembly faces said carapace, said at least one printed circuit board further comprising at least one LED on the outer surface activated or deactivated in response to light sensed by at least one of a plurality of photosensors arranged on said outer surface, wherein a first of said photosensors senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace.”
Claims 12-18 are dependent on claim 11 and contain the same deficiencies.

Specification
Applicant’s amendment to the abstract is acknowledged. 
However, the new abstract of the disclosure is objected to because at lines 8-9 it recites “[t]here is also discloses..”  The Examiner suggest changing the phrasing to - -There is also disclosed- - or some other appropriate correction. 
Correction is required.  See MPEP § 608.01(b).

Drawings
	The amendments filed 8/2/2022 are sufficient to overcome the objections to the drawings stated in the previous office action.  Therefore, said objections are withdrawn.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11, last paragraph recites “a printed circuit board assembly comprising at least one printed circuit board…an outer face of said at least one printed circuit board…a plurality of photosensors arranged on said outer face…wherein a first of said photosensors senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace.”  
As seen in Applicant’s Fig. 4A, the disclosed embodiment has three printed circuit boards 82.  The specification as originally filed does not contemplate having only one circuit board and furthermore, as the photosensors are on separate lateral circuit boards specifically to provide the claimed sensing from first and second lateral sides of the carapace, at least two circuit boards are required.  Therefore, Applicant’s original disclosure does not provide support for the scope of having only one circuit board with photosensors arranged to sense on first and second lateral sides that is included in Applicant’s claim 11. 
Applicant’s original claim 8 from parent application 15/968,173 recites that said printed circuit board assembly comprises a semi-flexible or flexible printed circuit board.  However, the specification as originally filed still does not convey to one having ordinary skill in the art at that the inventors had possession of the claimed limitations at the time of filing.  
Applicant’s Paragraph 21 recites “Referring now to Figures 4A and 4B, the carapace 12 houses a plurality of Printed Circuit Boards (PCBs) 82 onto which electronics 84 are mounted, for example using solder, connectors, semi-flex circuit or flex circuit, or the like, and interconnected by a plurality of traces 86.”  (Emphasis added)
Therefore, it appears that claim 8 is referring to the printed circuit board assembly having semi-flex or flex circuit to mount the electronics onto the PCBs 82, as discussed in Paragraph 21.  Therefore, the embodiment referenced by Applicant with respect to Applicant’s original claim 8 does not have only one circuit board on which photosensor  are arranged on to sense light from two lateral sides, as the referenced embodiment of Fig. 4A has at least three separate circuit boards 82 and the referenced photosensors are on separate circuit boards, not one individual circuit board.
Furthermore, even assuming arguendo that the claim 8 is directed to an embodiment not described by the rest of the specification, claim 8 only makes reference to the printed circuit board comprising a semi-flexible of flexible printed circuit board and does not even reference a photosensor, not to mention photosensors being on the flexible circuit to sense from two lateral sides.  Furthermore, separately dependent original claim 3 from 15/968,173 recites “a plurality of photosensors wherein at least one of said photosensors is visible from either side of said carapace.”  However, there is no mention of the photosensors being on a semi-flexible or flexible printed circuit board, not to mention being on the same circuit board.
Therefore, even assuming arguendo, that original claim 8 is directed to an embodiment not described elsewhere in the specification, such embodiment would not convey to one having ordinary skill in the art that the Inventors had possession of the claimed combination of a single circuit board having photosensors on an outer surface to sense light shining from two respective lateral sides.
Claims 12-18 are dependent on claim 11 and contain the same deficiencies.

Claims 6 and 15 recite that “said printed circuit board assembly comprises a plurality of circuit boards, said circuit boards positioned on opposing sides of said battery.”
However, as seen in Applicant’s Fig. 4A, there are three circuit boards 82.  The left and right side circuit boards are placed on opposite sides of the battery from each other, but the top circuit board is NOT placed on an opposite side of the battery from another circuit board.  Therefore, the circuit boards are not all positioned on opposite sides of the battery.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recites that “said printed circuit board assembly comprises a plurality of circuit boards, said circuit boards positioned on opposing sides of said battery.”
As discussed in the 112(a) rejection above, the literal meaning of this phrase does not accurately describe Applicant’s originally disclosed embodiment of Fig. 4A.  It is unclear if Applicant is trying to claim an embodiment with only two opposing circuit boards, which would be new matter OR if Applicant’s language should be amended to more accurately reflect Applicant’s invention.  For the purposes of examination, claim 6 will be examined as though it recited that - -said printed circuit board assembly comprises a plurality of circuit boards, wherein two circuit boards of said plurality of circuit boards are positioned on opposite sides of said battery from each other- -.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. (US PGPub 2017/0122538 A1) in view of Lin (US PGPub 2016/0271458 A1), or alternatively in further view of Davis (USPN 9,781,964 B1).
As to claim 1, Swan et al. discloses (Figs. 1, 2, 5 and 7A) A light-emitting beacon for attachment to a helmet 200 comprising a convex outer surface, the beacon comprising: a beacon body comprising an elongate carapace 110 formed of a material permitting passage of light (Paragraph 59) and a base 120, 124 wherein said carapace 110 is generally dome like, wherein said carapace 110 and base 120, 124 together define a hollow space therebetween and further wherein an outer surface 124 of said base 120, 124 is concave and configured to receive the convex outer surface of the helmet 200; a power source 130 comprising a battery (Paragraph 70) positioned within said hollow space adjacent said base 120, 124; and a printed circuit board assembly 150 (Paragraph 61 #150 and associated components attached thereto) arranged within said hollow space between said carapace 110 and said battery 130 (Fig. 5) such that a first surface of said circuit board assembly 150 faces said power source 130 (edge of 150 faces battery 130) and a second surface (surface on which LEDs 162, 164, 166, 168, 169 are mounted) of said circuit board assembly 150 faces said carapace 110 (exterior edge of 150 faces carapace 110), said circuit board assembly further comprising a plurality of LEDs 162, 164, 166, 168, 169 (Paragraph 62) wherein a first of said LEDs 164 emits a first light such that said first light is visible from a first lateral side of said carapace and a second of said LEDs emits a second light such that said second light 169 is visible from a second lateral side of said carapace 110.

    PNG
    media_image1.png
    401
    511
    media_image1.png
    Greyscale
Swan et al.

    PNG
    media_image2.png
    540
    455
    media_image2.png
    Greyscale
Swan et al.

    PNG
    media_image3.png
    420
    505
    media_image3.png
    Greyscale
Swan et al.

    PNG
    media_image4.png
    141
    355
    media_image4.png
    Greyscale
Swan et al.
In Swan et al., the surface facing the battery is not opposite the surface that mounts the LEDs.
Lin teaches (Fig. 5A) arranging using a flexible circuit board 64 to allow conforming onto and around the battery containing housing 61.

    PNG
    media_image5.png
    695
    473
    media_image5.png
    Greyscale
Lin
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Leegate et al. to make the circuit board 52 a flexible circuit board to form on top of the battery (i.e. between 40 and 12 of Leegate et al.) and conform to the battery housing 40 on either side thereof, as taught by Lin, in order to allow the circuit board to conform to save space.  This modification would result in one side of the circuit board facing the battery and the opposite side of the circuit board mounting the LEDs and facing the carapace.
As to the LEDs being visible from first and second lateral sides, one having ordinary skill in the art would understand, based on the disclosure of Swan et al. that  the placement of at least LEDs 164, 169 and the light transmission of the lens 12, that the LEDs would be visible from first and second lateral sides.  Furthermore, in the modification in view of Lin, the LEDs would be visible from lateral sides based on their disposition on the curvature around the battery.
Alternatively, Davis teaches (Fig. 6) forming light sources such that lights shine to specific portions of the lateral sides in order to selectively light to specific directions (Col. 5, lines 4-15), with some embodiments having independent control of two opposite lateral sides to further allow for patterns (Fig. 2, Col. 4, lines 48-56).

    PNG
    media_image6.png
    344
    233
    media_image6.png
    Greyscale
Davis
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the LEDs visible from specific lateral sides in order to selectively light to specific directions and/or to allow for patterns, as taught by Davis.  
As to claim 7, Swan et al. in view of Lin, or alternatively in further view of Davis teaches that said printed circuit board assembly comprises a flexible printed circuit board (Lin #64, Paragraph 44).
As to claim 8, Swan et al. discloses (Figs. 1 and 5) further comprising a plurality of switches 140, 141 for activating the beacon, at least one switch on each side of said carapace 110, said carapace 110 dimensioned and said switches 140, 141 positioned such that said switches may be actuated simultaneously (Paragraph 151) with one hand.  It is noted that Swan et al. does not explicitly recite that the switches 140, 141 are actuated with one hand.  However, based on the size and shape disclosed by Swan et al. and the fact that the switches are disclosed to be activated simultaneously (Paragraph 51), one having ordinary skill in the art would understand that a user would be able to actuate the switches with one hand.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin, or alternatively in further view of Davis as applied to claim 1 above, or alternatively in further in view of Ford (US PGPub 2012/0105224 A1).
As to claim 2, Swan et al. teaches that said carapace 110 is one of transparent and translucent (Paragraph 59), and said base is opaque (Paragraph 45).
Paragraph 45 of Swan et al. appears to teach that the base may not be an emitting surface and therefore non-transparent, which implies it is opaque.
Alternatively, Ford teaches (Fig. 2B) making the base housing 12 opaque (Paragraph 15).  Furthermore, the housing is formed from a rigid non-conductive material (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the device to make the base opaque, as taught by Ford, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  The ability for the base 12 to be opaque allows for a flexibility in the flexibility of choice of material to satisfy the other requirements of the material, including being rigid and non-conductive as recited as functions by Ford, while additionally taking other factors, such as material cost, material workability, etc. into account without placing the additional constraint of being transmitting.
As to claim 4, Swan et al. in view of Lin, or alternatively in further view of Davis is silent as to the carapace being manufactured from a polycarbonate.
	Ford teaches (Fig. 2B) the carapace 14 being manufactured from a polycarbonate (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the carapace from polycarbonate, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin, or alternatively in further view of Davis as applied to claim 1 above, and further in view of Leegate et al. (US PGPub 2015/0062886 A1).
	As to claim 3, Swan et al. in view of Lin, or alternatively in further view of Davis is silent as to Applicant’s plurality of photosensors.
	Leegate et al. teaches (Fig. 4) a plurality of photosensors 92 wherein at least one of said photosensors 92 is visible from either side of said carapace 12 for IFF acquisition and omnidirectional sensing (Paragraph 45).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include photosensors in order to detect light for example for IFF acquisition and omnidirectional sensing, as taught by Leegate et al.  
	It is noted that the photosensors are positioned to capture light from all directions.  The photosensors in the modified device would be placed to similarly capture light from all directions, including one of the photosensors from one lateral side and a second photosensor from a second lateral side.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin, or alternatively in further view of Davis as applied to claim 1 above, and further in view of Twardawski (US PGPub 2004/0130888 A1).
 	As to claim 5, Swan et al. in view of Lin, or alternatively in further view of Davis is silent as to the base being manufactured from a thermoplastic elastomer (TPE).
	Twardawski teaches (fig. 3) the base 26 being manufactured from a thermoplastic elastomer (TPE) (Paragraph 53).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the base from TPE since the selection from among well-known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin, or alternatively in further view of Davis as applied to claim 1 above, and further in view of Secord et al. (US PGPub 2014/0062660 A1), or alternatively in further view of Alzhrany (US PGPub 2016/0355048 A1).
As to claim 9, Swan et al. in view of Lin, or alternatively in further view of Davis discloses a battery compartment (Swan et al. Paragraph 61) arranged generally along a long axis of said carapace within said hollow space and sized for receiving a cylindrical battery (Swan et al. #150) of a standard3Application No. 17/248,935Docket number: G13072-00238-HM Amendment filed August 2, 2022Office Action mailed May 2, 20229609385 CANADA INC. et al.dimension, wherein said printed circuit board assembly is positioned between said battery compartment and said carapace (see rejection of claim 1 in view of Lin, wherein the printed circuit board assembly conformed to the outer surface of the battery and therefore would be between the battery and the carapace).  Furthermore, Swan et al. discloses a removable cap 142 (Paragraph 44), but is silent as to the cap being threaded.
Secord et al. teaches (Fig. 13) a battery cap 20 for closing a battery compartment (holding battery 18) through a recessed circular battery compartment opening, said opening positioned towards a rear of said carapace 12 and comprising a female thread on an outer surface thereof; a threaded cap 20 covering said battery compartment opening, wherein said cap comprises a male thread complementary to said female thread, said cap 20 dimensioned to fit into said opening such that when said cap is secured onto said opening by engaging said male thread and said female thread, said cap 20 is positioned substantially at or below an outer surface of said carapace 12 in order to allow access to the battery by screwing action (Paragraph 41).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, as taught by Secord et al., in order to easily secure and replace the battery by screwing action.
It is noted that the embodiment of Secord et al. has a cap 20 with male threads.
However, the Examiner takes official notice that it is well-known in the art to use the opposite threading, i.e. female instead of male for one piece and male instead of female for the connecting piece and therefore, it would be obvious to one having ordinary skill in the art to use the opposite threading since the selection form among known suitable threaded connections for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Alzhrany teaches discloses wherein one connector is male threaded and the other is female or the opposite (Paragraph 36), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the cap as female with male threads for the battery opening instead of male threads for the cap, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.


Claim(s) 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin and Leegate et al., or alternatively in further view of Davis.
	As to claim 11, Swan et al. discloses (Figs. 1, 2, 5 and 7A) a light-activated beacon comprising: a beacon body comprising an elongate carapace 110 formed of a material permitting passage of light (Paragraph 59); and a base 120, 124 wherein said carapace 110 is generally dome like, wherein said carapace 110 and base 120, 124 together define a hollow space therebetween; a power source 130 comprising a battery (Paragraph 70) positioned within said hollow space adjacent said base 120, 124; and a printed circuit board assembly comprising at least one printed circuit board 150 arranged within said hollow space between said carapace 110 and said battery 130 such that an inner surface (edge of 150) of said at least one printed circuit board 150 faces said power source 130 and an outer surface (outer edge of 150) of said at least one printed circuit board faces said carapace, said at least one printed circuit board 150 further comprising at least one LED 162, 164, 168, 169.
In Swan et al., the surface facing the battery is not opposite the surface that mounts the LEDs.
Lin teaches (Fig. 5A) arranging using a flexible circuit board 64 to allow conforming onto and around the battery containing housing 61.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Leegate et al. to make the circuit board 52 a flexible circuit board to form on top of the battery (i.e. between 40 and 12 of Leegate et al.) and conform to the battery housing 40 on either side thereof, as taught by Lin, in order to allow the circuit board to conform to save space.  This modification would result in one side of the circuit board facing the battery and the opposite side of the circuit board mounting the LEDs and facing the carapace.
	Swan et al. in view of Lin is silent as to Applicant’s photosensors.
Leegate et al. teaches (Fig. 4) at least one LED 58c on an emitting surface activated or deactivated in response to light sensed by at least one of a plurality of photosensors 90, 92 arranged on said emitting surface (Paragraph 45 and 46), wherein a first of said photosensors 90, 92 senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace. (Paragraph 45, Fig. 4)

    PNG
    media_image7.png
    754
    485
    media_image7.png
    Greyscale
Leegate et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include photosensors on the outer surface in order to sense light and activate the LEDs in response to the sensed light, as taught by Leegate et al.  
It is noted that the photosensors are positioned to capture light from all directions.  The photosensors in the modified device would be placed to similarly capture light from all directions, including one of the photosensors from one lateral side and a second photosensor from a second lateral side.  As to the photosensors being on the same surface (outer surface) of the printed circuit board, since the photosensors are mounted on the same surface as the light sources 58a in Leegate et al., the modified device with the conforming printed circuit board would also have the photosensors on the same surface as the LEDs.
As to the LEDs being visible from first and second lateral sides, one having ordinary skill in the art would understand, based on the disclosure of Swan et al. that  the placement of at least LEDs 164, 169 and the light transmission of the lens 12, that the LEDs would be visible from first and second lateral sides.  Furthermore, in the modification in view of Lin, the LEDs would be visible from lateral sides based on their disposition on the curvature around the battery.
Alternatively, Davis teaches (Fig. 6) forming light sources such that lights shine to specific portions of the lateral sides in order to selectively light to specific directions (Col. 5, lines 4-15), with some embodiments having independent control of two opposite lateral sides to further allow for patterns (Fig. 2, Col. 4, lines 48-56).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the LEDs visible from specific lateral sides in order to selectively light to specific directions and/or to allow for patterns, as taught by Davis.  
As to claim 16, Swan et al. in view of Lin, or alternatively in further view of Davis teaches that said printed circuit board assembly comprises a flexible printed circuit board (Lin #64, Paragraph 44).
As to claim 17, Swan et al. discloses (Figs. 1 and 5) further comprising a plurality of switches 140, 141 for activating or deactivating the at least one LED, at least one switch on each opposing lateral side of said carapace 110, said carapace 110 dimensioned and said switches 140, 141 positioned such that said switches may be actuated simultaneously (Paragraph 151) with one hand.  It is noted that Swan et al. does not explicitly recite that the switches 140, 141 are actuated with one hand.  However, based on the size and shape disclosed by Swan et al. and the fact that the switches are disclosed to be activated simultaneously (Paragraph 51), one having ordinary skill in the art would understand that a user would be able to actuate the switches with one hand.
	
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin and Leegate et al., or alternatively in further view of Davis as applied to claim 1 above, or alternatively in further in view of Ford.
As to claim 12, Swan et al. teaches that said carapace 110 is one of transparent and translucent (Paragraph 59), and said base is opaque (Paragraph 45).
Paragraph 45 of Swan et al. appears to teach that the base may not be an emitting surface and therefore non-transparent, which implies it is opaque.
Alternatively, Ford teaches (Fig. 2B) making the base housing 12 opaque (Paragraph 15).  Furthermore, the housing is formed from a rigid non-conductive material (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the device to make the base opaque, as taught by Ford, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  The ability for the base 12 to be opaque allows for a flexibility in the flexibility of choice of material to satisfy the other requirements of the material, including being rigid and non-conductive as recited as functions by Ford, while additionally taking other factors, such as material cost, material workability, etc. into account without placing the additional constraint of being transmitting.
As to claim 13, Swan et al. in view of Lin and Leegate et al., or alternatively in further view of Davis is silent as to the carapace being manufactured from a polycarbonate.
	Ford teaches (Fig. 2B) the carapace 14 being manufactured from a polycarbonate (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the carapace from polycarbonate, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin and Leegate et al., or alternatively in further view of Davis as applied to claim 1 above, and further in view of Twardawski.
 	As to claim 5, Swan et al. in view of Lin and Leegate et al., or alternatively in further view of Davis is silent as to the base being manufactured from a thermoplastic elastomer (TPE).
	Twardawski teaches (fig. 3) the base 26 being manufactured from a thermoplastic elastomer (TPE) (Paragraph 53).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the base from TPE since the selection from among well-known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. in view of Lin and Leegate et al., or alternatively in further view of Davis as applied to claim 11 above, and further in view of Secord et al., or alternatively in further view of Alzhrany.
As to claim 18, Swan et al. in view of Lin and Leegate et al., or alternatively in further view of Davis discloses a battery compartment (Swan et al. Paragraph 61) arranged generally along a long axis of said carapace within said hollow space and sized for receiving a cylindrical battery (Swan et al. #150) of a standard3Application No. 17/248,935Docket number: G13072-00238-HM Amendment filed August 2, 2022Office Action mailed May 2, 20229609385 CANADA INC. et al.dimension, wherein said printed circuit board assembly is positioned between said battery compartment and said carapace (see rejection of claim 1 in view of Lin, wherein the printed circuit board assembly conformed to the outer surface of the battery and therefore would be between the battery and the carapace).  Furthermore, Swan et al. discloses a removable cap 142 (Paragraph 44), but is silent as to the cap being threaded.
Secord et al. teaches (Fig. 13) a battery cap 20 for closing a battery compartment (holding battery 18) through a recessed circular battery compartment opening, said opening positioned towards a rear of said carapace 12 and comprising a female thread on an outer surface thereof; a threaded cap 20 covering said battery compartment opening, wherein said cap comprises a male thread complementary to said female thread, said cap 20 dimensioned to fit into said opening such that when said cap is secured onto said opening by engaging said male thread and said female thread, said cap 20 is positioned substantially at or below an outer surface of said carapace 12 in order to allow access to the battery by screwing action (Paragraph 41).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, as taught by Secord et al., in order to easily secure and replace the battery by screwing action.
It is noted that the embodiment of Secord et al. has a cap 20 with male threads.
However, the Examiner takes official notice that it is well-known in the art to use the opposite threading, i.e. female instead of male for one piece and male instead of female for the connecting piece and therefore, it would be obvious to one having ordinary skill in the art to use the opposite threading since the selection form among known suitable threaded connections for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Alzhrany teaches discloses wherein one connector is male threaded and the other is female or the opposite (Paragraph 36), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the cap as female with male threads for the battery opening instead of male threads for the cap, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejections were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As seen in primary reference Swan et al. (US PGPub 2017/0122538 A1), Fig. 5, a single circuit board 140 is placed on two opposite sides of a battery 130.  Additionally, the modification in view of Lin (US PGPub 2016/0271458 A1) teaches conforming the circuit board to the general shape of the battery, as discussed in the rejections above.  However, Swan et al. in view of Lin does not teach said printed circuit board assembly comprises a plurality of circuit boards, wherein two circuit boards of said plurality of circuit boards are positioned on opposite sides of said battery from each other.  While Leegate et al. (US PGPub 2015/0062886 A1) teaches (Fig. 4) a plurality of circuit boards 52, 54, 56 on opposite sides of the battery 44 from each other, the LEDs and sensors of Leegate et al. are not arranged on a part of the circuit board that is opposite to a side that faces the power source, as also required by independent claims 1 and 11, upon which claims 6 and 15 are respectively dependent.  Furthermore, since the circuit board is conformed to the shape of the battery, there would not necessarily be a need to form a further circuit board in the device of Swan et al. in view of Lin.  Furthermore, while it is obvious to make the circuit board of Lin conform to the general shape of the battery, as detailed in the previous office action, the power source is not positioned in the hollow space between the carapace and the base, as discussed in Applicant’s remarks 8/2/2022, as the base forms its own compartment for the power source.
Therefore, while the limitations are taught separately by the prior art, the prior art does not teach or suggest all of the limitations in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875